DETAILED ACTION
This is a first office action in response to application No. 17/134,890 filed on 12/28/2020, in which claims 1 - 15 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 3 - 4 and 13 - 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai “US 2018/0072022”. IDS
Re-claim 1, Tsai teaches a curved structure, (fig. 1D; 300 curved stack structure) comprising: 
a curved substrate; (figs. 1C-1D and par. [0029] The base 105 at least has a curved surface) 
a flexible substrate; (figs. 1A-1D; 101 and par. [0035] the substrate 101 has flexibility) and 
a decoration layer (figs. 1C-1D; a light-shielding layer 102) located between the flexible substrate (figs. 1A-1D; 101) and the curved substrate (figs. 1C-1D; base 105). (par. [0030] a stack structure formed by the functional layer 103, the substrate 101, the light-shielding layer 102 and the adhesive layer 104 is conformably attached to curved surface of the base 105 using a laminating process 110 to finish the curved stack structure 300 shown in FIG. 1D.) 

Re-claim 3, Tsai teaches wherein the flexible substrate (figs. 1A-1D; flexible substrate 101 non-glass materials) is a PMMA (polymethyl methacrylate) substrate, a PET (polyethylene terephthalate) substrate, a TAC (triacetyl cellulose) substrate, or a SRF (super retardation film). (par. [0024] The material of the carrier 100 may be replaced by another non-glass material formed as single, mixed or stacked polymer material (polyimide, polymethylmethacrylate (PMMA), polycarbonate (PC), plastic or rubber), metal, ceramic material or composite material, and material that has similar material characteristics as the material of the substrate 101 is preferred, but the disclosure is not limited thereto.)
Re-claim 4, Tsai teaches the curved structure of claim 1, further comprising: a functional layer (figs. 1C-1D; 103) disposed on a surface of the flexible substrate (figs. 1A-1D; 101) away from the decoration layer, (figs. 1C-1D; a light-shielding layer 102) wherein the functional layer (figs. 1C-1D; 103) is an anti-glare film, an anti-reflection film, an anti-finger printing film, a waterproof and anti-fouling film, or an anti-scratch film. (fig. 1D and par. [0027] the functional layer 103 may include an anti-scratch layer, an anti-glare layer, an anti-reflection layer, an anti-smudge layer, or a combination thereof, but the disclosure is not limited thereto.)
Re-claim 13, is rejected as a method as applied to claim 1 above because the scope and contents of the recited limitations are substantially the same. 

Re-claim 14, Tsai teaches wherein the curved substrate (figs. 1C-1D and par. [0029] The base 105 at least has a curved surface … the curved surface e.g. Ω shape) has an inner surface (figs. 1C-1D a bottom of the base 105) and an outer surface (figs. 1A-1D; flexible substrate 101 outer surface) corresponding to the inner surface, (figs. 1C-1D a bottom of the base 105) the flexible substrate (figs. 1A-1D; 101 and par. [0035] the substrate 101 has flexibility) is disposed on the outer surface, (see figs. 1C-1D; 101) the decoration layer (figs. 1D; a light-shielding layer 102) is located on a second area (the decoration layer is located a peripheral area) of the flexible substrate, (figs. 1A-1D; 101) an area of the flexible substrate other than the second area is defined as a first area, (par. [0027] … light-shielding layer 102 is designed by the cutting pattern and the path of cutting may be located at an edge near the outer side of the light-shielding layer 102, the light-shielding layer 102 would still cover the peripheral area of the substrate 101. The peripheral area is located outside and adjacent to a light-transmitting area in the substrate 101) the manufacturing method further comprises disposing a second adhesion layer (figs. 1D & 3D; 104 an adhesive layer) between the flexible substrate (figs. 1A-1D; 101) and the curved substrate, (figs. 1C-1D; base 105) the manufacturing method further comprises disposing a functional layer (figs. 1C-1D; 103) on a surface of the flexible substrate (figs. 1A-1D; 101) away from the decoration layer, (figs. 1C-1D; a light-shielding layer 102) and the functional layer (figs. 1C-1D; 103) is an anti-glare film, an anti-reflection film, an anti-finger printing film, a waterproof and anti-fouling film, or an anti-scratch film. (fig. 1D and par. [0027] the functional layer 103 may include an anti-scratch layer, an anti-glare layer, an anti-reflection layer, an anti-smudge layer, or a combination thereof, but the disclosure is not limited thereto.)

Claim Rejections - 35 USC § 103
4.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.    Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai “US 2018/0072022”.
Re-claim 2, Tsai teaches wherein the curved substrate  (figs. 1C-1D and par. [0029] The base 105 at least has a curved surface … the curved surface e.g. Ω shape) has an inner surface (figs. 1C-1D a bottom of the base 105) and an outer surface (figs. 1A-1D; flexible substrate 101 outer surface) corresponding to the inner surface, (figs. 1C-1D a bottom of the base 105) the flexible substrate (figs. 1A-1D; 101) is disposed on the outer surface, (see figs. 1C-1D; 101) the decoration layer (figs. 1D; a light-shielding layer 102) is located on a second area (the decoration layer is located a peripheral area) of the flexible substrate, (figs. 1A-1D; 101) an area of the flexible substrate other than the second area is defined as a first area, (par. [0027] … light-shielding layer 102 is designed by the cutting pattern and the path of cutting may be located at an edge near the outer side of the light-shielding layer 102, the light-shielding layer 102 would still cover the peripheral area of the substrate 101. The peripheral area is located outside and adjacent to a light-transmitting area in the substrate 101.)
Tsai does not explicitly teach a thickness of the decoration layer is greater than or equal to 5 μm and is less than or equal to 10 μm, a reflectivity of the first area is between 0.3% and 2%, and a reflectivity of the second area is between 0.5% and 2.5%.
It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include the a thickness of the decoration layer is greater than or equal to 5 μm and is less than or equal to 10 μm, a reflectivity of the first area is between 0.3% and 2%, and a reflectivity of the second area is between 0.5% and 2.5%, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Re-claim 5, Tsai teaches the curved structure of claim 1, further comprising: a second adhesion layer (figs. 1D & 3D; 104 an adhesive layer) disposed between the flexible substrate (figs. 1A-1D & 3D; 101) and the curved substrate, (figs. 1C-1D & 3D; base 105) 
Tsai does not explicitly teach wherein a thickness of the second adhesion layer is greater than or equal to 25 μm and is less than or equal to 150 μm. 
It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “a thickness of the second adhesion layer is greater than or equal to 25 μm and is less than or equal to 150 μm”, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Re-claim 6, Tsai teaches the curved structure of claim 1, wherein the curved substrate (figs. 1C-1D and par. [0029] The base 105 at least has a curved surface) is a C-shaped curved substrate, an S-shaped curved substrate, a V-shaped curved substrate, a Z-shaped curved substrate, or a J-type curved substrate, (par. [0029]) and 
Tsai does not explicitly teach a radius of curvature of the curved substrate is greater than or equal to 10 mm. 
It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “a radius of curvature of the curved substrate is greater than or equal to 10 mm”, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)



6.    Claims 7 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai “US 2018/0072022” in view of Park “US 2017/0229665”.
Re-claim 7, Tsai teaches a display device, (figs. 5A-5B and par. [0048] curved electronic device 800 may be a mobile phone, digital camera, personal digital assistant (PDA), laptop, desktop computer, television, car display, or portable DVD player) comprising: 
a display module; (figs. 5A-5B; 502) 
a curved structure (figs. 5A-5B; 800 & 900 curved electronic device) disposed on the display module, (figs. 5A-5B; 502) wherein the curved structure (par. [0051] curved stack structure 300) comprises a curved substrate, (par. [0051] and fig. 5B; the base 105 of the curved stack structure 300) a flexible substrate, (fig. 5B; the substrate 101 has flexibility) and a decoration layer, (fig. 5B; a light-shielding layer 102) and the decoration layer (fig. 5B; a light-shielding layer 102) is located between the flexible substrate (fig. 5B; the substrate 101 has flexibility) and the curved substrate; (par. [0051] and fig. 5B; the base 105 of the curved stack structure 300) and 
Tsai does not explicitly teach a first adhesion layer disposed between the display module and the curved structure.
However, Park teaches a first adhesion layer (fig. 3; 500) disposed between the display module (fig. 3; 100) and the curved structure (display device shown in FIG. 3; 1000 in a bent state). (fig. 3 and pars. [0080] – [0081])
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Tsai with the teachings of Park in order to improve a display device flexibility. (par. [0010])
Re-claim 8, Tsai teaches wherein the curved substrate  (figs. 1C-1D and par. [0029] The base 105 at least has a curved surface … the curved surface e.g. Ω shape) has an inner surface (figs. 1C-1D a bottom of the base 105) and an outer surface (figs. 1A-1D; flexible substrate 101 outer surface) corresponding to the inner surface, (figs. 1C-1D a bottom of the base 105) the flexible substrate (figs. 1A-1D; 101) is disposed on the outer surface, (see figs. 1C-1D; 101) the decoration layer (figs. 1D; a light-shielding layer 102) is located on a second area (the decoration layer is located a peripheral area) of the flexible substrate, (figs. 1A-1D; 101) an area of the flexible substrate other than the second area is defined as a first area, (par. [0027] … light-shielding layer 102 is designed by the cutting pattern and the path of cutting may be located at an edge near the outer side of the light-shielding layer 102, the light-shielding layer 102 would still cover the peripheral area of the substrate 101. The peripheral area is located outside and adjacent to a light-transmitting area in the substrate 101.)
Tsai and Park do not explicitly teach a thickness of the decoration layer is greater than or equal to 5 μm and is less than or equal to 10 μm, a reflectivity of the first area is between 0.3% and 2%, and a reflectivity of the second area is between 0.5% and 2.5%.
It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include the a thickness of the decoration layer is greater than or equal to 5 μm and is less than or equal to 10 μm, a reflectivity of the first area is between 0.3% and 2%, and a reflectivity of the second area is between 0.5% and 2.5%, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Re-claim 9, Tsai teaches the display device of claim 7, further comprising: a touch pattern layer (fig. 7B; a patterned touch-sensing electrode layer 301) disposed on a surface of the curved substrate (fig. 7B; the substrate 101 has flexibility) facing the display module. (fig. 7B; 502) 

Re-claim 10, Tsai teaches wherein the display module (figs. 7A-7B; 502) comprises a touch panel (figs. 7A-7B; curved touch panel 600) and a display panel, (figs. 7A-7B; 502) and the touch panel is disposed between the curved structure (figs. 7A-7B; curved touch panel 600) and the display panel. (fig. 7B; 502)

Re-claim 11, Tsai teaches wherein the curved structure (figs. 5A-5B; 800 & 900 curved electronic device) further comprises a functional layer (fig. 5B; 103) disposed on a surface of the flexible substrate (fig. 5B; the substrate 101 has flexibility) away from the decoration layer, (fig. 5B; a light-shielding layer 102) the curved structure (figs. 5A-5B; 800 & 900 curved electronic device) further comprises an adhesion layer (fig. 5B; 104 an adhesive layer) disposed between the flexible substrate (fig. 5B; 101) and the curved substrate, (par. [0051] and fig. 5B; the base 105 of the curved stack structure 300) a second adhesion layer (figs. 1D, 3D & 5B; 104 an adhesive layer) covers parts of surfaces of the decoration layer (fig. 5B; a light-shielding layer 102) and the flexible substrate, (fig. 5B; 101) …and the display module (figs. 5A-5B; 502) is an LCD (liquid crystal display) module or an EL (electroluminescence) display panel. (par. [0048] the display panel 502 a liquid-crystal display (LCD). (claim written alternative)
Tsai and Park do not explicitly teach a thickness of the second adhesion layer is greater than or equal to 25 μm and is less than or equal to 150 μm,
It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “a thickness of the second adhesion layer is greater than or equal to 25 μm and is less than or equal to 150 μm”, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Re-claim 12, Tsai teaches wherein the flexible substrate (figs. 1A-1D; flexible substrate 101 non-glass materials) is a PMMA (polymethyl methacrylate) substrate, a PET (polyethylene terephthalate) substrate, a TAC (triacetyl cellulose) substrate, or a SRF (super retardation film), (par. [0024]) the functional layer (figs. 1C-1D; 103) is an anti-glare film, an anti-reflection film, an anti-finger printing film, a waterproof and anti-fouling film, or an anti-scratch film, (fig. 1D and par. [0027] the functional layer 103 may include an anti-scratch layer, an anti-glare layer, an anti-reflection layer, an anti-smudge layer, or a combination thereof, but the disclosure is not limited thereto) the curved substrate (figs. 1C-1D and par. [0029] The base 105 at least has a curved surface) is a C-shaped curved substrate, an S-shaped curved substrate, a V-shaped curved substrate, a Z-shaped curved substrate, or a J-type curved substrate, (par. [0029]) and 
Tsai and Park do not explicitly teach a radius of curvature of the curved substrate is greater than or equal to 10 mm.
It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “a radius of curvature of the curved substrate is greater than or equal to 10 mm”, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

7.    Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai “US 2018/0072022” in view of Morozumi et al. “US 2018/0222236”. 
Re-claim 15, Tsai teaches the manufacturing method of claim 13, wherein the decoration layer (fig. 5B; a light-shielding layer 102) is formed by screen printing, spraying, or transferring, (par. [0026]; lines 9 - 12) and the flexible substrate (fig. 5B; the substrate 101 has flexibility) on the curved substrate (par. [0051] and fig. 5B; the base 105 of the curved stack structure 300)   
Tsai does not explicitly teach the decoration layer further comprises a plurality of adjacent patterns, forming the decoration layer comprising forming baking at a baking temperature between 80° C. and 120° C., and attaching by a roller process. 
Morozumi teaches a temperature range (par. [0016] the decorative layer that is formed on the film sensor side can be heated only at a low temperature of approximately 130° C. to 170° C.,) and a roller process. (par. [0398]; lines 5-7)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Morozumi improving the edge roughness. (par. [114])
Tsai and Morozumi do not explicitly teach the decoration layer comprising forming baking at a baking temperature between 80° C. and 120° C.,
It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “a baking temperature between 80° C. and 120° C.,” it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/18/2022